Citation Nr: 1001362	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
August 1970.

This matter originates from a June 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The Board notes that the Veteran 
originally filed his claim of entitlement to service 
connection for PTSD in May 1999.  A rating decision dated in 
June 1999 granted service connection and assigned the current 
50 percent disability rating.  In May 2000, the Veteran filed 
a claim for an increased rating for his PTSD.  The 50 percent 
disability rating was continued in an April 2001 rating 
decision.  The Veteran timely submitted a notice of 
disagreement in March 2002.  The RO issued a statement of the 
case in January 2003, but the Veteran did not perfect this 
appeal.  See 38 C.F.R. § 20.200.

The matter was previously before the Board in April 2008 at 
which time the Board denied the issue on appeal and remanded 
the issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) for further development.  
In May 2009, the RO granted the claim for a TDIU.  As this 
represents a full grant of the benefit sought with respect to 
this issue, the issue is no longer on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  Regarding the Board's April 
2008 denial of an evaluation in excess of 50 percent for 
PTSD, the appellant appealed this decision to the United 
States Court of Veterans Appeals (Court).  Thereafter, in a 
Court Order dated in October 2008, the Court granted the 
parties' Joint Motion to Remand vacating the April 2008 
decision with respect to the denial of an evaluation greater 
than 50 percent for PTSD and remanding the matter to the 
Board for further development.  In December 2008, the Board 
remanded the matter to the RO via the Appeals Management 
Center (AMC) for additional development.  The matter is once 
again before the Board.

The appeal is once again REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the appellant if further 
action is required is required on his part.


REMAND

An inquiry by VA to the Social Security Administration (SSA) 
in February 2004 revealed that the Veteran had been awarded 
disability benefits with a disability onset date of June 2002 
and an initial entitlement date of December 2002.  
Thereafter, in March 2004 and again in May 2004, the RO 
requested the Veteran's disability records from SSA.  In July 
2005, the RO received an inquiry data sheet from SSA showing 
that the Veteran had been awarded disability benefits with a 
disability onset date of November 2001 and an initial 
entitlement date of May 2002.   However, there were no 
accompanying SSA records, to include award letters or medical 
records.  Such evidence is relevant to this appeal in light 
of the Veteran's May 2005 and June 2005 assertions that he 
was found by SSA to be unemployable due to his PTSD.  

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain, to include SSA records.  See also Woods 
v. Gober, 14 Vet. App. 214, 222 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive 
as to an issue that must be resolved by VA, any relevant 
findings made by the SSA are evidence which must be 
considered.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  
Accordingly, a remand is in order so that the Veteran's SSA 
records may be obtained.  

In light of the remand, the Veteran should be allowed to 
supplement the record and submit any further information and 
evidence regarding treatment for his PTSD.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.  See 38 C.F.R. § 20.1304(c) 
(2009); Bernard v. Brown, 4 Vet App 384 (1993).



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any 
relevant medical records, private or VA, 
regarding his PTSD disability that have 
not already been obtained.  The RO/AMC 
should obtain copies of pertinent records 
from all identified treatment sources, 
following the procedures set forth in 38 
C.F.R. § 3.159 and associate them with 
the Veteran's claims file, to 
specifically include any records of VA 
treatment from January 2009 to the 
present.  If any identified records 
cannot be obtained, this fact should be 
documented in the claims file.

2.  The Social Security Administration 
(SSA) should be contacted and requested 
to provide its decision(s) awarding 
benefits to the Veteran, as well as all 
supporting medical documentation that was 
utilized in rendering the SSA's 
decision(s).  If these records are 
unavailable from the SSA, then a negative 
reply is requested.

3.  Thereafter, the RO/AMC should review 
the record and determine if the benefit 
sought can be granted.  If the benefit 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

